67 S.E.2d 57 (1951)
234 N.C. 293
HEUSER
v.
HEUSER.
No. 310.
Supreme Court of North Carolina.
October 17, 1951.
Charles L. Abernathy, Jr., New Bern, for plaintiff, appellee.
Jones, Reed & Griffin, Kinston, for defendant, appellant.
PER CURIAM.
Subsequent to divorce decree entered in Pitt Superior Court dissolving the bonds of matrimony between the plaintiff and defendant, the plaintiff moved for the custody of two children born of the marriage. After hearing evidence and finding facts, custody was awarded plaintiff. Subsequently defendant moved before the resident judge at Snow Hill in Greene County that custody of the children be awarded to her. Upon facts found custody was again awarded to the plaintiff.
Defendant's exception to the order on the ground that Snow Hill was not the proper place is without merit, as the hearing at that place was held on defendant's motion and both parties appeared there with counsel and joined issue. Patterson v. Patterson, 230 N.C. 481, 53 S.E.2d 658, is not in point. The evidence heard supported the findings and justified the order appealed from.
Judgment affirmed.